DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 3/5/2021.
Claims 1-3, 5-16 and 21-24 are pending.
Response to Arguments
Applicant's arguments, see Applicant’s arguments/ remarks made in an amendment response to with respect to the rejections of claims1-3, 5-16 and 21-24 have been fully considered and are persuasive. Therefore the rejections under 35 U.S.C. 103 with regards to Grubac in view of Hou and Hou in view of Grubac’s teachings have been withdrawn. However upon further search and consideration the claims are now rejected as discussed in the current office action below.
Additionally, upon further search and consideration, the allowable subject matter indicated in claims 12 and 14 and allowance of claims 21-23 are withdrawn and the claims are rejected as discussed in the current office action.
Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED).
 Regarding claim 21 and 22, Schmidt teaches and an implantable leadless pacing delivery system (e.g. Figs. 1, 6, 7) comprising: an implantable leadless pacing device (e.g. 10 Figs. 1, 6,7) comprising: 
a power source (i.e. battery [0034]); 
circuitry operatively coupled to the power source, the circuitry configured to pace a patient's heart and/or sense electrical activity of the patient's heart (e.g. [0033], [0034]); Page 4 of 14Appl. No. 15/915,279 
Amendment dated March 5, 2021a housing (e.g. 12 Figs. 1,6, 7, [0033],[0034]) at least partially enclosing the circuitry; 
a first electrode (e.g. 20 Figs. 1,6,7) secured to and exposed exterior to the housing (e.g. 10, Figs. 1, 6, 7, [0033],[0034]); 
a fixation mechanism (e.g. 26 Figs. 6, 7, [0035], i.e. “one”  or more or a plurality of hooks or passive tines) secured relative to the housing, the fixation mechanism comprising a tine configured to move between an elongated delivery configuration (e.g. Fig. 7 shows the tines in an elongated position) and a curved deployed configuration 
a catheter (e.g. 145 Fig. 7, [0068]) configured to deliver the implantable leadless pacing device to a target location, the catheter comprising: 
a distal holding section defining a cavity (e.g. 150 Fig. 7), the cavity configured to receive the implantable leadless pacing device,
 a retention feature (e.g. 650a,b, Fig. 7) disposed within the cavity of the distal holding section (e.g. 647 Fig. 7), the retention feature configured to bias the tine into the elongated delivery configuration, wherein the retention feature comprises a first end affixed to an inner wall (e.g. 650b Fig. 7) of the distal holding section and a second free end (e.g. 650a Fig. 7) configured to contact the tine (Since Schmidt teaches the claimed structure of the retention mechanism, it is configured to bias the tine into the elongate delivery configuration.)  
Schmidt also teaches that when in the curved deployed configuration, the tine is configured to curve away from the first electrode (e.g. Fig. 6, shows the tines embedded in the tissue and curved away from the electrode 20).  
Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 7, 10, 12, 13, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED).
Regarding claim 1, Schmidt teaches an implantable leadless pacing device  (e.g. Fig 1, 6, 7) comprising:
a power source (i.e. battery [0034]);
circuitry operatively coupled to the power source, the circuitry configured to pace a patient's heart and/or sense electrical activity of the patient's heart (e.g. [0033], [0034]);
a housing (e.g. 12 Figs. 1,6, 7, [0033],[0034]) at least partially enclosing the circuitry; 
a first electrode secured to the first electrode exposed exterior to the housing and extending distal of the housing (e.g. 20 Figs. 1,6,7); and 
a fixation mechanism (e.g. 26 Figs. 6, 7, [0035], i.e.“one” or more or a plurality of hooks or passive tines) secured relative to the housing, the fixation mechanism comprising a tine configured to move between an elongated delivery configuration with 
wherein when in the curved deployed configuration, the tine is configured to curve away from the first electrode with the free end of the tine located proximal of a distalmost extent of the tine (as seen in Fig. 6).  
Schmidt does not specifically teach that the first electrode is offset from a central longitudinal axis of the housing and is diametrically spaced from the tine and that the proximal end tine is affixed at the central longitudinal axis.
Hou teaches a leadless pacemaker (e.g. 1000 Fig. 10) with a fixation mechanism (e.g. 1014 Fig. 10, [0148] ) at the central longitudinal axis of the housing of the pacemaker and an electrode (e.g. 1012 Fig. 10, [0148]) that is affixed to the housing and is offset from the central longitudinal axis. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the position of the electrode and tine of Schmidt with the positioning of the electrode and tine as taught by Hou in order to provide the predictable results of ensuring that the IMD remains stable when anchored to the tissue and the offset electrode maintains contact with the target tissue. (Note: The examiner is relying on Hou’s teachings for the positioning of the electrode and the tine with respect to each other with the one tine of Schmidt being affixed to the housing at the central the longitudinal axis and the electrode being offset from the central longitudinal axis.)
Regarding claim 5, Schmidt in view of Huo teaches an implantable leadless pacing device and delivery system comprising: the implantable leadless pacing device of claim 1 as discussed above and further Schmidt teaches a catheter (e.g. 200 Fig. 2, 
Regarding claims 3 and 13, Schmidt in view of Huo teaches the invention as claimed except for the tine being configured to function as an electrically active element. Huo teaches a single tine that has an active electrode area (e.g. 0148], 1014 Fig. 10). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tine of Schmidt in view of Huo to have an active electrode area on the tine in order to provide to provide the predictable results of providing a more targeted and effective therapy at the tissue.
Regarding claim 7, Schmidt in view of Huo teaches the invention as claimed and Schmidt teaches the tine is configured to be in the elongated delivery configuration when the implantable leadless pacing device is disposed within the cavity of the distal holding section (as seen in Fig. 7, the one or more tine or hook of Schmidt in view of Huo is in an elongated position in the distal holding section).  
Regarding claim 10, Schmidt in view of Huo teaches the invention as claimed and Schmidt further teaches a retention feature (e.g. 164 Fig. 7 is a first retention feature [0044]) disposed within a cavity of the distal holding section, the retention feature configured to bias the tine into the elongated delivery configuration (Note: The claim as recited does not provide any structural limitation regarding the retention feature when the push member 160 is pulled back the tine is in the distal holding section 647 and when it is pushed out the cavity 150 the tines move out).
Regarding claim 12, Schmidt in view of Huo teaches the invention as claimed and Schmidt also teaches a retention feature (e.g. 65 Fig. 7 is a second retention feature) disposed within a cavity of the distal holding section (e.g. 647 Fig 7), the retention feature (e.g. 650 Fig. 7) configured to bias the tine into the elongated delivery configuration and wherein the retention feature comprises a first end (e.g. 650b Fig. 7) affixed to an inner wall of the distal holding section (e.g. 647 Fig 7) and a second free end (e.g. 650a Fig. 7) configured to engage the tine. 
Regarding claim 23, Schmidt teaches the invention as claimed except for the tine being configured to function as an electrically active element. Huo teaches that a single tine that has an active electrode area (e.g. 0148], 1014 Fig. 10). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tine of Schmidt to have an active electrode area on the tine in order to provide to provide the predictable results of providing a more targeted and effective therapy at the tissue.
Regarding claim 24, Schmidt teaches an implantable leadless pacing device(e.g. Fig 1, 6, 7)  comprising:
a power source (i.e. battery [0034]); 
circuitry operatively coupled to the power source, the circuitry configured to pace a patient's heart and/or sense electrical activity of the patient's heart(e.g. [0033], [0034]); 
a housing (e.g. 12 Figs. 1,6, 7, [0033],[0034]) at least partially enclosing the circuitry; 

a fixation mechanism secured relative to the housing, the fixation mechanism consisting of a single tine (e.g. 26 Figs. 6, 7, [0035], i.e. “one or more or a plurality of hooks or tines” and therefore Schmidt teaches a single tine as claimed) configured to move between an elongated delivery configuration with a free endPage 5 of 14Appl. No. 15/915,279 Amendment dated March 5, 2021of the tine pointed distally (as seen in Fig. 7) and a curved deployed configuration (as seen in Fig 6); 
wherein a proximal end of the single tine is affixed to the housing at a central longitudinal axis of the housing and wherein when in the curved deployed configuration, the single tine is configured to curve away from the first electrode with the free end of the single tine located proximal of a distal most extent of the single tine (as seen in Fig. 6).
Schmidt does not specifically teach that the first electrode is offset from a central longitudinal axis of the housing and is diametrically spaced from the single tine and that the proximal end tine is affixed at the central longitudinal axis.
Hou teaches a leadless pacemaker (e.g. 1000 Fig. 10) with a single fixation mechanism (e.g. 1014 Fig. 10,[0148]) at the central longitudinal axis of the housing of the pacemaker and an electrode (e.g. 1012 Fig. 10, [0148]) that is affixed to the housing and is offset from the central longitudinal axis. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the position of the electrode and single tine of Schmidt with the positioning of the electrode and tine as taught by Hou in order to provide the predictable results of 







Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of Grubac et al (U.S. Patent Application Publication Number: US 2012/0172892 A1, hereinafter “Grubac”- PREVIOUSLY CITED) and Fearnot et al (U.S. Patent Application Publication Number: US 2013/0267848 A1, hereinafter “Fearnot” - PREVIOUSLY CITED). 
Regarding claims 2 and 6, Schmidt in view of Huo teaches the invention as claimed and Schmidt also teaches that it is well known to incorporate radiopaque markers on some or all portions of the delivery devices and system (e.g. [0076]). They do not specifically teach an ultrasound marker on the tines of the IMD. Grubac further teaches a marker positioned adjacent to a distal end of the tine (e.g. [0052]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the tine of Schmidt in view of Huo to have a marker adjacent to a distal end of the tine in order to provide the predictable results of being able to view the position of the tine during deployment. While Schmidt in view of Huo and further in view of Grubac do not specifically teach that the markers are ultrasound . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of McDonnell et al (U.S. Patent Application Publication Number: US 2017/0095662 A1, hereinafter “McDonnell” - PREVIOUSLY CITED). 
Regarding claims 8 and 9, Schmidt in view of Hou teaches the invention as claimed and Schmidt also teaches that it is well known to incorporate radiopaque markers on some or all portions of the delivery devices and system (e.g. [0076]) they do not specifically teach that the radiopaque marker extends longitudinally along a wall of the distal holding section and wherein the tine is aligned with the radiopaque marker in the elongated delivery configuration. McDonnell teaches a delivery system with a radiopaque maker extending along a length of a sidewall of a holding section of the catheter (e.g. Fig. 5B, [0034]) and the tines of an IMD being aligned with the sidewall  and thus the radiopaque marker  in an elongated delivery configuration (e.g. Fig 6B) Therefore it would have been obvious to a person having ordinary skill before the . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of McEvoy et al (U.S. Patent Application Publication Number: US 2017/0100582 A1, hereinafter “McEvoy”- APPLICANT CITED). 
Regarding claim 11, Schmidt in view of Hou teaches the invention as claimed and Schmidt teaches the retention feature as claimed (e.g. 164 Fig. 7 is a first retention feature [0044])) but does not specifically teach that the retention feature comprises a plurality of flexible fingers extending from an inner surface of the distal holding section. McEvoy teaches a retention feature that comprises a plurality of flexible fingers (e.g.  63 Figs. 5B-E) extending from an inner surface of the distal holding section. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmidt in view of Hou to include the retention feature with flexible fingers as taught by McEvoy in order to provide the predictable results of being able to retain/grip the implantable medical device properly during insertion and implantation. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of Herbst et al (U.S. Patent Application Publication Number: US 2016/0030107 A1, hereinafter “Herbst”).
Regarding claim 14, Schmidt in view of Hou teaches the invention as claimed and teach the single tine as discussed above but they do not specifically teach that the tine comprises a conductive wire and a nitinol wire, the conductive wire and the nitinol wire positioned within an electrically insulating material. Herbst teaxches that it is well known to have a tine comprising a conductive wire  and a nitinol wire positioned within insulating material (e.g. [0060]) Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the tine of Schmidt in view of Hou to include conductive wires and nitinol wires in insulation as taught by Herbst in order to provide the predictable results of improving safety of the patient with only the electrode  region exposed for a more targeted delivery of  electrical stimulation to the tissue
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of Grubac et al (U.S. Patent Application Publication Number: US 2012/0172892 A1, hereinafter “Grubac”- PREVIOUSLY CITED).
Regarding claim 15, Schmidt in view of Hou teaches the invention as claimed and teaches a protrusion (i.e. shaft of the push member e.g. 160 Fig. 7) extending inwardly from an inner surface of the distal holding section. They do not specifically teach groove extending longitudinally in the housing of the implantable leadless pacing device; wherein when the implantable leadless pacing device is positioned within the distal holding section, the protrusion and the groove are configured to mate such that the implantable leadless pacing device is in a predefined orientation. Grubac teaches a leadless IMD and delivery system comprising a distal holding section (e.g. Figs 5A,B) and a retention feature (e.g.210 Figs. 5a,b) and a protrusion extending into the distal holding section (i.e. shaft of the  plunger 212 that connects to 210) and a groove extending longitudinally in the housing of the implantable leadless pacing device; wherein when the implantable leadless pacing device is positioned within the distal holding section, the protrusion and the groove are configured to mate such that the implantable device is in a predefined orientation (e.g. Figs. 5A, B, [0059]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmidt in view of Hou to modify the system to include the teachings of Grubac in order to provide the predictable results of having better control of the positioning of the implantable medical device during insertion and implantation. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (U.S. Patent Application Publication Number: US 2015/0051615 A1, hereinafter “Schmidt” – APPLICANT CITED) in view of Hou et al (U.S. Patent Application Publication Number: US 2014/0117723 A1, hereinafter “Hou” - PREVIOUSLY CITED) and further in view of Eidenschink et al (U.S. Patent Application Publication Number: US 2016/0096001 A1, hereinafter “Eidenschink”- APPLICANT CITED). 
Regarding claim 16, Schmidt in view of Hou teaches the distal holding section as claimed and in a different embodiment they tech that the distal most tip (e.g. 647 Fig. 7) is structured  such that it provides for atraumatic attributes (e.g. [0068]) but does not specifically teach that the distal holding section comprises an inflatable atraumatic distal tip. Eidenschenk teaches a delivery catheter with a distal holding section comprising an inflatable ring at an atraumatic distal tip (e.g. [0021], [0066], [0067]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmidt in view of Hou to include an inflatable ring formed at an atraumatic distal tip as taught by Eidenschinck in order to provide the predictable results of further reducing the possibility of damaging the tissue during insertion of the catheter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foster (U.S. Patent Application Publication Number: US 2014/0379041 A1, hereinafter “Foster”) teaches a leadless implantable medical device with tines and electrodes that are deployed so that the electrodes are flush with the target tissue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.